DETAILED ACTION
Claims 1, 4-12, and 15-23 were rejected in the Office Action mailed 9/15/2021.
Applicants filed a response and amended claims 1, 6, 9-11, and 17 on 2/11/2022.
Claims 1, 4-12, and 15-23 are pending.
Claims 1, 4-12, and 15-23 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US 2015/0224604 A1) (hereinafter “Choudhury”). 

Regarding claims 1 and 4-11, Choudhury teaches the following composition for a lead-free and antimony-free tin solder, in wt.% (Choudhury, [0057-0059] and [0061-0062]):
Element
Present Invention
Choudhury
Ag
About 3.8
10.0 or less
Preferred: 3.0-4.5
Cu
0.7-0.8
3.0 or less
Preferred: 0.6-0.8 
Bi
1.5-3.0
0-10.0
Preferred: 2.0-6.0
Co
0.03-0.05
0-1.0
Preferred: 0.04-0.3
Ti
About 0.008
0-1.0
Preferred: 0.008-0.06
Balance
Sn
Sn

prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

	

Claims 12 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ukyo et al. (US 2016/0279741 A1) (hereinafter “Ukyo”) in view of Maalekian et al. (US 2017/0066089 A1) (hereinafter “Maalekian”). 
	

Regarding claims 12 and 15-23, Ukyo teaches the following composition for a lead-free solder alloy, in weight% (Ukyo, [0017-0034] and [0041]):
Element
Present Invention
Ukyo
Overlap
Ag
3.1-3.8
1.0-4.0
Preferred: 2.0-3.8

Cu
0.5-0.8
0.5-1.0

Bi
1.5-3.2
0-3.0
1.5-3.0
Co
0.05-1.0
0.05-0.25
Preferred: 0.05-0.15

Sb
1.0-3.0
1.0-5.0
Preferred: 2.0-4.0

Balance
Sn & unavoidable impurities
Sn & inevitable impurities



The above ranges of Ukyo fall within, overlap, or encompass the presently claimed ranges. Ukyo also teaches that the lead-free solder can also include Ti in an amount that won’t prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

However, Ukyo does not explicitly disclose using 0.005 to 0.02 wt.% of Ti in the composition for a lead-free solder.
With respect to the difference, Maalekian teaches the following composition for a lead-free and antimony-free tin solder, in wt.% (Maalekian, Abstract and claim 1):
Element
Present Invention
Maalekian
Ti
0.005-0.02
0.007-0.015



The above range of Maalekian falls within the presently claimed range. 
As Maalekian expressly teaches, minor added Ti acts as nucleant during solidification and reduces the undercooling, refines grain structure of the solder joint, stabilizes the morphology of solder by forming Ti2Sn3 particles and maintain the strength, and improve the drop shock performance by refining the microstructure and suppressing formation of large Ag3Sn IMC platelets (Maalekian, [0043]). 
 Ukyo and Maalekian are analogous art as they are both drawn to a lead free solder alloy containing, silver, copper, bismuth, antimony, titanium, and tin (Ukyo, Abstract; Maalekian, Abstract).
In light of the motivation to add 0.007-0.015 wt.% Ti as taught in Maalekian above, it therefore would have been obvious to one of ordinary skill in the art to add the amount of Ti of 2Sn3 particles and maintain the strength, and improve the drop shock performance by refining the microstructure and suppressing formation of large Ag3Sn IMC platelets, and thereby arrive at the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Response to Arguments
In response to the amendment to claim 17, the previous 35 U.S.C 112(b) rejection is withdrawn. 
Applicant primarily argues:
“As an initial matter, applicants respectfully submit that Choudhury does not
necessarily teach a solder composition containing silver, copper, and bismuth along
with cobalt and titanium. Cobalt and titanium are each described in paragraphs [0062]
and [0061], respectively, but no direction is given regarding combining the two. In fact,
each is listed as improving drop-shock characteristics with no direction to combine both
for further improvement of this feature. In any case, no particular direction is given in
Choudhury to add these two components, in fact, none of Alloys A-M described in the
working examples combine cobalt and titanium.

Moreover, applicants’ lead-free alloys consist essentially of silver, copper,
bismuth, cobalt, titanium, and balance tin. There is likewise no direction or teaching from Choudhury to select on/y cobalt and titanium from the numerous options provided
by the lists in (d) and (e). Further, the disclosure in Choudhury describing subgenera
and species of alloys (e.g., from paragraph [0070] to [0083] of the reference) fails to
narrow Choudhury's broad genus such that one skilled in the art would be guided to the
claimed alloy containing a combination of silver, copper, bismuth, cobalt, titanium, and
tin.”
Remarks, pg. 7-8

Firstly, while, Choudhury may disclose other examples of the lead-free and antimony-free solder containing components that are outside of the scope of the claims, the fact remains, Choudhury teaches a solder composition consisting of silver, copper, bismuth, cobalt, titanium, and tin, wherein additional components, besides silver, copper, bismuth, cobalt, titanium, and tin, are not required (Choudhury, [0057-0059] and [0061-0062]). Therefore, it is the Examiner’s position, it would have been obvious to one of ordinary skill in the art to choose, a solder composition containing silver, copper, bismuth, cobalt, titanium, and tin, absent evidence to the contrary. 
Even if the embodiments disclosed in [0070-0083] or in the Examples of Choudhury were preferred embodiments, it is noted, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.
Moreover, Choudhury teaches that the alloys described herein may consist essentially of the recited elements, it will be appreciated that the addition to those elements are mandatory (i.e., Sn, Ag, Bi, Cu and at least one of Ni, Ti, Co, In, Zn, and/or As) other non-specified elements may be present in the composition provided that the essential characteristics of the composition are not materially affected by their presence (Choudhury, [0085]). Choudhury requires the elements of Sn, Ag, Bi, and Cu and at least one of Ni, Ti, Co, In, Zn, and/or As, meaning that the list of Choudhury implies that one of ordinary skill in the art could reasonably select an alloy composed of Sn, Ag, Bi, Cu, Co, and Ti without include all of the elements of group (e). 

Applicant also argues:
“In addition to not specifically teaching a composition consisting of silver, copper,
bismuth, cobalt, titanium, and balance tin, applicants respectfully submit one skilled in
the art would be motivated to include a component not required in the claimed alloys
based on the teachings of Choudhury, specifically nickel. All of the specific alloys
described from paragraphs [0070] to [0083] in the reference contain nickel. And, all of
the alloys prepared in the Examples (beside the conventional SAC alloy) contain nickel
as well. Thus, Choudhury's broad teachings fail to lead the skilled person to the
claimed alloy containing a combination of silver, copper, bismuth, cobalt, titanium, and
tin, and the reference's more specific teachings lead the skilled person away from the
claimed alloy (i.e., an alloy not containing nickel).”
Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
While, Choudhury may disclose other examples of the lead-free and antimony-free solder containing components that are outside of the scope of the claims, the fact remains, Choudhury teaches a solder composition consisting of silver, copper, bismuth, cobalt, titanium, and tin, wherein additional components, besides silver, copper, bismuth, cobalt, titanium, and tin, are not required (Choudhury, [0057-0059] and [0061-0062]). Therefore, it is the Examiner’s position, it would have been obvious to one of ordinary skill in the art to choose, a solder composition containing silver, copper, bismuth, cobalt, titanium, and tin, absent evidence to the contrary. 
Even if the embodiments disclosed in [0070-0083] or in the Examples of Choudhury were preferred embodiments, it is noted, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied
Applicant also argues:
“In sum, therefore, applicants respectfully submit the broader teachings of
Choudhury highlighted in the Office action in the above table and the specific teachings
of the Examples discussed above simply do not direct one skilled in the art to make the
numerous selections required to arrive at applicant's claimed invention. In fact,
applicants respectfully submit arriving at the claimed invention from the teachings of
Choudhury could only be accomplished through impermissible hindsight reasoning.” 
Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
Choudhury teaches the preferred amounts of the elements narrow the broad ranges to ranges in which the present invention either encompasses or overlaps. See Item #11 above. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Moreover, even if the embodiments disclosed in [0070-0083] or in the Examples of Choudhury were preferred embodiments, it is noted, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant also argues:
“As noted above, the claims as amended require from 0.03 to 0.05 wt.% cobalt
and about 0.008 wt.% titanium. Assuming for the sake of argument that Choudhury
establishes a prima facie case, applicant has demonstrated that the claimed alloy
achieves unexpected results. As noted in paragraph [0045] of applicants’ specification,
addition of a small amount of cobalt to tin - silver - copper solder significantly reduces
the undercooling temperature and reduces the formation of large Ag3Sn platelets (the
formation of which could otherwise lead to poor mechanical performance). Further, the
synergistic effect of adding cobalt and titanium - a combination not at all taught or

application also presents a comparison of the microstructure achieved to that of a
conventional tin-silver-copper soldier alloy (SAC305). As discussed in paragraph
[0054], the alloy of Example 4.5 (which contains 0.05 wt.% cobalt and 0.008 wt.%
titanium) maintains its finer, more uniform grain structure even during aging at 125°C.
Compare FIGS. 1A and 1B (SAC305) with FIGS. 2A and 2B. Paragraph [0054] notes
that cobalt and titanium act as micro-alloying elements to refine the microstructure and
the finely distributed Ag3Sn and Cu6Sn5 precipitates and solid solution strengthening
stabilize the microstructure during aging at an elevated temperature, particularly in
harsh environments. Nowhere does Choudhury teach that such refined microstructure
could be achieved by the combination of small amounts of cobalt and titanium. As
such, applicants' evidence of unexpected results is more than sufficient to overcome the
Office's purported prima face case of obvious.” 
Remarks, pg. 10-11
The Examiner respectfully traverses as follows:
Firstly, Choudhury teaches that cobalt may slow the rate of intermetallic compound formation at the substrate/solder interface, i.e., refine the intermetallics, and increase drop-shock resistance and titanium may also improve drop shock performance  (Choudhury, [0061-0062]). Therefore, since Choudhury teaches that cobalt would help reduce the formation of large Ag3Sn platelets, the result is not unexpected as Applicant claims. 
Moreover, Applicant has not provided any data showing that it is the combination of cobalt and titanium that would cause the unexpected results rather than cobalt alone being able to provide the same results. Therefore, even though claim 1 in commensurate in scope, the results are not unexpected.   

Applicant also argues:
“The lead-free solder alloy of claim 12 consists of the following components:
silver, copper, bismuth, cobalt, antimony, titanium, and balance tin (with unavoidable
impurities). The only deficiency of Ukyo's teachings acknowledge by the Office is the
titanium content. First, applicants note that to arrive at the claimed alloys one skilled in the art would first have to select Ukyo's optional component bismuth, select cobalt in the
absence of nickel, and also select to incorporate titanium. None of the 80 Examples of

incorporating bismuth include nickel, with only Example 75 also including cobalt. Only
Examples 17-19 of Examples 1-80 include cobalt without nickel, but none of these
alloys incorporate bismuth. Moreover, although listed as option in paragraph [0046],
titanium is not included in a single Example alloy. In sum, an alloy including bismuth,
without nickel, and along with cobalt is not exemplified in Ukyo. Accordingly, applicants
respectfully submit Ukyo does not necessarily teach the claimed alloy that that consists
of the listed components silver, copper, bismuth, cobalt, antimony, titanium, and
balance tin.” 
Remarks, pg. 12-13
The Examiner respectfully traverses as follows:
Even if the embodiments disclosed in the Examples of Ukyo were preferred embodiments, it is noted, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP 2123 I.

Applicant also argues:
“Applicants further respectfully submit there are additional deficiencies in the
proposed combination of references. Maalekian is relied on as teaching the purported
lone deficiency of Ukyo of titanium content. As noted above, paragraphs [0045] and
[0052] of applicant's specification describe a synergistic and unexpected results for the
combination of cobalt and titanium for refining the microstructure. See, for example, the
discussion in paragraph [0054] of the alloy of Example 4.5 that maintains its finer, more
uniform grain structure even during aging at 125°C (compare FIGS. 1A and 1B
(SAC305) with FIGS. 2A and 2B). Therefore, even if Ukyo and Maalekian taught the
combination of cobalt and titanium in the manner required in claim 12, it is submitted
that unexpected results establishing the patentability of this combination have been
presented. In any case, for the following reasons, it is submitted that one skilled in the
art would not have had a reason to combine the reference teachings in the manner
proposed by the Office to arrive at the claimed combination of cobalt and titanium
contents.” 
Remarks, pg. 13
The Examiner respectfully traverses as follows:
6Sn5, thus propagation of a Cu3Sn layer is suppressed in the vicinity of the interface and crack propagation suppression is improved in the vicinity of the interface  (Ukyo, [0032]). Therefore, since Ukyo teaches that cobalt would form fine Co6Sn5 and suppress the propagation of a Cu3Sn layer, the result is not unexpected as Applicant claims. 
Secondly, the data to establish unexpected results is unpersuasive as set forth below.
The data is not commensurate in scope with the scope of the present claims. Specifically, the data only shows the lead-free solder alloy using specific amounts of Ag, Cu, Bi, Co, Sb, and Ti, while the present claims broadly a lead-free solder alloy having a chemical composition consisting of, by wt.%, Ag: 3.1 to 3.8%, Cu: 0.5 to 0.8%, Bi: 1.5 to 3.2%, Co: 0.05 to 1.0%, Sb: 1.0-3.0%, Ti: 0.005 to 0.02%, and the balance being tin together with any unavoidable impurities.
Additionally, the data does not show using the lower claimed limits of the amount of Ag and Cu, the upper claimed limits of the amounts of Bi and Co, and the upper and the lower claimed limit of the amounts of Ti. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of Ag, Cu, Bi, Co, and Ti.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738